Exhibit 10.2

BILL OF SALE AND LEASE TERMINATION

UNDER

CERTAIN SCHEDULES TO MASTER EQUIPMENT LEASES

Introduction

This Bill of Sale and Lease Termination Under Certain Schedules to Master
Equipment Leases, dated September 30, 2008, and effective as of September 24,
2008 (this “Bill of Sale”), is by and between, SPAR Marketing Force, Inc., a
Nevada corporation (the “Assignee” or “SMF”), SPAR Canada Company, a Nova Scotia
corporation (“SPAR Canada” or “SCC”), and SPAR Marketing Services, Inc., a
Nevada corporation (the “Lessor”). The Assignee and SPAR Canada may be referred
to individually as a “Lessee” and collectively as the “Lessees”, and the Lessees
and the Lessor may be referred to individually as a “party” and collectively as
the “parties”.

Recitals

The Assignee and the Lessor are parties to a Master Lease Agreement dated as of
November 1, 2004 (the “Existing SMF Master Agreement”), pursuant to which those
parties entered into Equipment Schedules 001, 002, 003 and 004 dated as of
November 1, 2004, January 4, 2005, January 31 2005, and March 24, 2005,
respectively (each an “Existing SMF Equipment Schedule” and collectively the
“Existing SMF Equipment Schedules”) with respect to the 412 units of Equipment
listed therein (the “SMF Leased Equipment”). SPAR Canada and the Lessor are
parties to a Master Lease Agreement dated as of January 4, 2005 (the “Existing
SCC Master Agreement”), pursuant to which those parties entered into the
Equipment Schedule dated as of January 4, 2005 (the “Existing SCC Equipment
Schedule”) with respect to the 61 units of Equipment listed therein (the “SCC
Leased Equipment”). The Existing SMF Master Agreement as modified by the
Existing SMF Equipment Schedules may be referred to individually as the
“Existing SMF Equipment Lease”, the Existing SCC Master Agreement as modified by
the Existing SCC Equipment Schedules may be referred to individually as the
“Existing SCC Equipment Lease”, the Existing SMF Master Agreement and the
Existing SCC Master Agreement may be referred to individually as an “Existing
Master Agreement” and collectively as the “Existing Master Agreements”, the
Existing SMF Equipment Schedules and the Existing SCC Equipment Schedule may be
referred to individually as an “Existing Equipment Schedule” and collectively as
the “Existing Equipment Schedules”, and the Existing SMF Equipment Lease and the
Existing SCC Equipment Lease may be referred to individually as an “Existing
Equipment Lease” and collectively as the “Existing Equipment Leases”.
Capitalized terms used and not otherwise defined or amended in this Bill of Sale
shall have the meanings respectively assigned to them in the Existing Master
Agreements.

The Assignee has exercised its option to purchase the SMF Leased Equipment under
the Existing SMF Equipment Lease, and with the consent of SPAR Canada, the
Assignee has agreed to purchase the SCC Leased Equipment (together with the SMF
Leased Equipment, the “Equipment”), all at the agreed upon fair market value of
$1057.08 per hand held unit, the Lessor has agreed to sell all such Equipment to
the Assignee, and the parties have agreed to terminate the lease terms of such
Equipment under the Existing Equipment Leases, all upon the terms and provisions
and subject to the conditions hereinafter set forth.

Agreement

In consideration of the foregoing, the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration (the receipt and
adequacy of which are hereby acknowledged by the parties), the parties hereto
hereby agree as follows:

Section 1.      Bill of Sale respecting the Equipment. (a) In consideration of
$1057.08 for each hand held unit included in the Equipment, for a total of
$500,000.00 for the 473 units of the Equipment covered hereby (the “Sale
Price”), and effective as of the close of business on September 24, 2008 (the
“Transfer Effective Time”), the Lessor by these presents hereby bargains, sells,
conveys, assigns, transfers, sets over and delivers (“Transfers”) to the
Assignee and its successors and assigns forever, all “AS IS”, “WHERE IS” and
without any representation or warranty by or recourse to the Lessor (except for
the representations expressly made below) , all of the Lessor’s right, title and
interest in and to any and all of the Equipment, including (without limitation)
any and all accessions and additions thereto and remaining warranties (if any)
with respect thereto, TO HAVE AND TO HOLD all such assets hereby transferred,
assigned or conveyed unto the Assignee and its successors and assigns forever.

(b)      SPAR Canada hereby (i) acknowledges and approves such purchase and
sale, (ii) absolutely, unconditionally and irrevocably waives any and all rights
and claims respecting the SCC Leased Equipment, including (without limitation)
any right it may have had to purchase or continue to lease the SCC Leased
Equipment, and (iii) agrees to hold such Equipment for the benefit and at the
direction of the Assignee pursuant to such arrangements as they may make.

 

 

-1-

 



 

--------------------------------------------------------------------------------

 

(c)      The Assignee hereby (i) acknowledges and confirms that it and SPAR
Canada (its sister corporation) already have possession of all the units of
Equipment covered hereby pursuant to the Existing Equipment Leases, (ii)
acknowledges and confirms that it and SPAR Canada, as the sole holders and users
of the Equipment, are the only parties in a position to determine the existence
and condition of each unit of Equipment, (iii) acknowledges and confirms that it
has received acceptable assurances from SPAR Canada with respect to the
existence and acceptable existing condition of each unit of SCC Leased
Equipment, and (iv) acknowledges, confirms and accepts the existence and
acceptable existing condition of each unit of Equipment.

(d)      The Lessor represents and warrants to the Assignee that, upon the
Existing Equipment Lease Terminations (as hereinafter defined) and immediately
prior to the Transfer Effective Time: (i) the Lessor is the sole owner of all of
the Equipment, with good and marketable title thereto; and (ii) the Equipment
will be delivered free and clear of all claims, liens, security interests and
charges of every nature.

(e)      Except for the Lessor’s express representations and warranties
described in subsection (c) of this Section, the Transfers of the Equipment are
made (i) “AS IS”, (ii) without any representation or warranty of any kind or
nature whatsoever by the Lessor, whether express or implied (either in fact, by
operation of law or otherwise), including (without limitation) no warranty as to
merchantability, fitness or usefulness for a particular purpose, title,
interference, infringement or conformance to any specifications, and (iii)
without any recourse whatsoever to the Lessor, all of which are hereby
acknowledged and confirmed by the Lessees.

Section 2.      Termination of Existing Equipment Lease Terms. Effective
immediately prior to the Transfer Effective Time, the respective Terms of the
Existing Equipment Leases shall be deemed terminated in respect of the Equipment
leased thereunder with the mutual consent of the parties (the “Existing
Equipment Lease Terminations”), without, however, in any way affecting any of
the rent payment or other obligations of the applicable Lessee thereunder
accruing though the date of the Existing Equipment Lease Terminations.

Section 3.      Counterparts. This Bill of Sale may be signed in two or more
counterpart copies of the entire document or of signature pages to the document,
each of which may be executed by one or more of the parties hereto and any of
which may be sent by telecopy, pdf file or other electronic means, but all of
which, when taken together, shall constitute a single agreement binding upon all
of the parties hereto.

Section 4.      Governing Law, Etc. This Bill of Sale (i) is an agreement among
the parties hereto, and (ii) shall be governed by and construed in accordance
with the applicable terms and provisions of Sections 17, 19 through 22, 24, and
30 through 41 (as well as any applicable definitions or interpretive provisions
appearing elsewhere) of the Existing Master Agreement, which provisions are
hereby incorporated herein by reference, as if this Bill of Sale were the
“Lease” referred to in those incorporated provisions.

Section 5.      Existing Master Agreement to Continue. The Existing Master
Agreements and any equipment schedules pertaining to equipment not included in
the Equipment hereunder shall remain and continue in full force and effect after
the date hereof.

Section 6.      Entire Agreement. This Bill of Sale contains the entire
agreement of the parties and supersedes and completely replaces all prior and
other communications, discussions and other representations, warranties,
promises, assurances, agreements and understandings (oral, implied or otherwise)
between the parties, with respect to the matters contained herein.

In Witness Whereof, the parties hereto have executed and delivered this Bill of
Sale as of the date first written above.

 

SPAR Canada Company,

SPAR Marketing Force, Inc.,

SPAR Marketing Services, Inc.,

a Nova Scotia corporation
and a Lessee
 

a Nevada corporation
and the Assignee and a Lessee
 

a Nevada corporation
and the Lessor
 

By:

/s/ James R. Segreto

By:

/s/ James R. Segreto

By:

/s/ Robert G. Brown



James R. Segreto



James R. Segreto



Robert G. Brown Chief Financial Officer Chief Financial Officer Executive
Officer and President

 

 

 

-2-